This is an appeal from the order of the District Court of El Paso County refusing bail to the appellants.
The judgment appears to have been entered on the 31st day of March, 1921. The record was filed in this court on the 2nd day of May, 1921.
We find no notice of appeal, in the absence of which notice jurisdiction of this court does not attach.
We find in the record a motion, bearing date, the 16th day of April, 1921, verified by the appellants, seeking to withdraw the appeal.
The appeal is dismissed.
Dismissed.